Citation Nr: 1822434	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-01 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

3. Entitlement to service connection for peripheral neuropathy of the left upper extremity.  

4. Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

5. Entitlement to service connection for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to July 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran presented sworn testimony at a hearing before the undersigned in November 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims for entitlement to service connection for hypertension, peripheral neuropathy of the left and right upper extremities, and peripheral neuropathy of the left and right lower extremities must be remanded for further development.  

The Veteran contends that his current hypertension and peripheral neuropathy of the upper and lower extremities is the result of his active duty service, to include as due to herbicide exposure during his time in Vietnam.  He acknowledges that he did not mention any problems he had during his separation examination and did not seek treatment for these conditions immediately after discharge; however, he asserts that these conditions have been present since service.  

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.	Obtain all relevant outstanding ongoing VA treatment records.

2. Notify the Veteran that he may submit lay statements from himself and/or from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hypertension or peripheral neuropathy problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. Schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of his hypertension.  After review of all lay and medical evidence of record, the examiner should state an opinion as to the following:

a. Is it at least as likely as not that the Veteran's hypertension had its onset, was incurred in or otherwise the result of the Veteran's active duty service, to include as a result of herbicide exposure.

b. Is it at least as likely as not that hypertension manifested its self to a compensable degree in the first post-service year?

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the NAS has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

The physician should provide a complete rationale or explanation for all opinions reached.

4. Schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of his bilateral upper extremity, and bilateral lower extremity neuropathy.  After review of all lay and medical evidence of record, the examiner should opine as to whether it is at least as likely as not that the Veteran's right upper extremity neuropathy, left upper extremity neuropathy, had its onset, was incurred in or otherwise the result of the Veteran's active duty service, to include as a result of herbicide exposure.

In providing the requested opinions, the examiner should not rely on the fact that VA regulations do not list peripheral neuropathy as a disability presumptively caused by herbicide exposure. 

A complete rationale should accompany any opinion provided.

5. Thereafter, readjudicate the issues remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case, and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

